PARDEE, Circuit Judge
(after stating the facts as above). [1,2] The mere fact that the notes sued on were by their terms made payable at the Ft. Worth Bank did not have the effect of making that bank the collecting hgent of the Colorado bank to which they were indorsed and transferred before maturity. But when taken in connection with the facts that the defendant Childers had not been notified of the transfer and was in entire ignorance of the same; that the Colorado Bank had from the Ft. Worth Bank a special guaranty of payment and waiver of protest of the said notes; that there was a chattel mortgage from Childers in favor of the Ft. Worth Bank to secure the payment of the said notes; and that the defendant Childers was, at the demand of the Ft. Worth Bank and without, knowledge of the transfer, engaged in selling the cattle covered by the mortgage for the purpose of paying the Ft. Worth Bank the proceeds to be applied on the said notes, of all of which the Colorado Bank had notice, and the other circumstances developed in the written and oral evidence — there was a strong presumption that Childers had a, right to believe that in the matter of collecting from him (Childers) the Ft. Worth Bank was the agent of the Colorado Bank. Such presumption was not one of law, but of fact, and not warranting a directed verdict.
*635We do not find that there was reversible error in the rulings on admissibility of evidence, and on another trial the same questions may not arise.
As we find the court erred in directing a verdict the judgment of the district court is reversed, and a new trial ordered.